internal_revenue_service number release date index number 2207a ---------------------------- -------------------------------- ---------------------- re ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-142976-13 date date legend decedent marital trust revocable_trust family_trust spouse child child child child child child individual state date date date state statute state statute state statute state statute court x dear ------------ --------------------------------------------- --------------------------------------------------------- ------------------------------------------ ------------------------------------- ------------------------------------------ ----------------------- -------------------------- ------------------------ -------------------- ------------------------ --------------------- ------------------------- ------------ -------------------- --------------------- ---------------- ---------------------------------------------- ---------------------------------------------- ------------------------------------------------ --------------------------------------------- ------------------------------------------------------------------------------------ --- this letter responds to your authorized representative’s letter dated date requesting gift estate and income_tax rulings with respect to the proposed division of a marital trust plr-142976-13 the facts and representations submitted are summarized as follows decedent executed revocable_trust on date revocable_trust was amended and restated on date revocable_trust provides that after the death of decedent marital trust is to be established from the assets of revocable_trust with an amount that will produce the smallest marital_deduction necessary to minimize the federal estate_tax on decedent’s estate the remaining assets of revocable_trust will be used to fund family_trust the net_income of marital trust is to be paid over and distributed to or for the benefit of spouse for spouse’s life in convenient installments not less frequently than quarter-annually the trustees have the discretion to distribute principal to support spouse in her accustomed standard of living and pay for spouse’s health medical dental hospital nursing expenses and expenses of invalidism revocable_trust further provides that upon the death of spouse the entire principal of marital trust is to be paid_by the trustees to or for the benefit of the issue of decedent in such amounts or proportions as spouse may direct by making specific reference to this special_power_of_appointment in her will any unappointed principal remaining after spouse’s death is to be distributed to family_trust upon spouse’s death x percent of the assets of family_trust will be distributed to decedent’s children per stirpes provided that the share of any issue under age will be retained in trust for the use and benefit of such issue until such issue attains the age of and the remainder to two other individuals decedent died on date survived by spouse and child child child child child and child decedent’s executor elected to treat marital trust as qualified_terminable_interest_property qtip under sec_2056 of the internal_revenue_code spouse child child and individual currently serve as trustees of marital trust marital trust is currently administered under the laws of state the trustees of marital trust propose to divide marital trust into three separate trusts trust trust and trust the terms of trust will be identical to the terms of marital trust following the division the trustees intend to convert trust to a total return unitrust with an annual unitrust payment equal to not less than three percent or more than five percent of the fair_market_value of the assets of trust determined as of the first day of each taxable_year the trustees with the consent and joinder of the trustees of family_trust and decedent’s children will petition court for a court order to terminate trust and distribute the assets of trust equally to decedent’s children plr-142976-13 pursuant to sec_2207a decedent’s children will reimburse spouse for any and all gift_taxes occasioned by the termination of trust state statute provides that after notice to the qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust state statute provides in relevant part that a noncharitable irrevocable_trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust a noncharitable irrevocable_trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust upon termination of a_trust the trustee shall distribute the trust property as provided in the terms of the trust or in default of such terms of the trust as agreed by all the beneficiaries state statute provides in relevant part that a trustee other than an interested trustee or where two or more persons are acting as trustees a majority of the trustees who are not interested trustees may in its sole discretion and without the approval of the district_court i elect to release the power to adjust and to convert an income trust to a total return unitrust ii reconvert a total return unitrust to an income trust and reinstate the power to adjust or iii change the percentage used to calculate the unitrust_amount or the method used to determine the fair_market_value of the trust state statute provides that the percentage to be used in determining the unitrust_amount shall be a reasonable current return from the trust in any event not less than three percent nor more than five percent taking into account the intentions of the settlor of the trust as expressed in the governing instrument the needs of the beneficiaries general economic conditions projected current earnings and appreciation for the trust and projected inflation and its impact on the trust you have requested the following rulings after the division of marital trust into three separate trusts each separate trust will be a qtip_trust under sec_2056 the division of marital trust into three separate trusts will not be a deemed gift or other_disposition under sec_2519 upon termination of trust spouse will be deemed to make a gift of her qualifying_income interest in trust under sec_2511 and a gift of the entire fair_market_value of the assets in trust as determined on the date of the plr-142976-13 disposition less the value of the qualifying_income interest in the assets in trust under sec_2519 upon termination of trust the amount_of_the_gift from spouse to decedent’s children for purposes of sec_2511 and sec_2519 will be reduced by the amount of gift_taxes paid_by decedent’s children the termination of trust will not cause spouse to be deemed to have made a gift of the property in trust or trust under sec_2519 the termination of trust will not cause trust or trust to fail to qualify as qtip trusts under sec_2056 the conversion of trust to a total return unitrust will not be deemed to be a gift or other_disposition of any interest in trust under sec_2519 will not cause spouse to be deemed to have made a gift to the remainder beneficiaries and will not cause the remainder beneficiaries to be deemed to have made a gift to spouse the termination of trust will not cause the value of spouse’s lifetime income and discretionary interests in trust and trust to be valued at zero under sec_2702 following the termination of trust the value of the assets previously held in trust will not be includible in spouse’s gross_estate under sec_2044 because of sec_2044 the division of marital trust into three separate trusts and the funding of such trusts on a pro_rata basis will not cause marital trust to recognize gain_or_loss under sec_1001 the conversion of trust to a total return unitrust will not cause trust to recognize gain_or_loss under sec_1001 ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate plr-142976-13 under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse in this case after the division of marital trust into trust trust and trust spouse will continue to be entitled to all the income from the property payable annually or at more frequent intervals in the trusts further no person other than spouse will have a power to appoint any part of the property in the trusts to any person other than spouse accordingly spouse will continue to have a qualifying_income interest in the trusts based upon the facts presented and representations made we conclude that after the division of marital trust into three separate trusts each separate trust will be a qtip_trust under sec_2056 ruling sec_2 - sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable plr-142976-13 sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of the consideration received in exchange sec_2519 provides that for gift_tax purposes any disposition by the surviving_spouse of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer by the surviving_spouse of all interests in the property other than the qualifying_income interest the transfer of the qualifying_income interest of the spouse is a transfer by the spouse subject_to gift_tax under sec_2511 sec_25_2519-1 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 is further reduced by the amount of gift_tax the donee spouse is entitled to recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 under sec_2207a and sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property as defined in sec_25_2207a-1 the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust under sec_25_2207a-1 the failure of a person to exercise a right of recovery provided by sec_2207a is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the persons from whom the recovery could have been obtained revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer a gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the plr-142976-13 transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is the fair_market_value of the property passing from the donor less the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift tax_liability that is to be subtracted from the value of the transferred property the donor’s available unified_credit must be used to reduce the gift_tax liability that the donee has assumed to the extent unified_credit is available in this case the trustees will divide marital trust into three trusts at the moment of division spouse will retain her qualifying_income interest in all three trusts accordingly we conclude that after the division of marital trust into three separate trusts each separate trust will be a qtip_trust under sec_2056 and the division will not be a deemed gift or other_disposition under sec_2519 the termination of trust will result in spouse making a gift under sec_2511 of her income_interest in trust and a gift under sec_2519 of the entire fair_market_value of the assets in trust as determined on the date of the disposition less the value of the qualifying_income interest we further conclude that upon the termination of trust and such termination is conditioned upon decedent’s children paying all gift_taxes attributable to the transfer the amount_of_the_gift from spouse to decedent’s children for purposes of sec_2511 and sec_2519 will be reduced by the amount of gift_taxes paid_by decedent’s children we also conclude based on the facts presented and representations made that the termination of trust will not cause spouse to be deemed to have made a gift of the property in trust or trust under sec_2519 we further conclude that the termination of trust will not cause trust or trust to fail to qualify as qtip trusts ruling sec_20_2056_b_-7 of the estate_tax regulations provides that the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property regardless of whether the interest passing to the spouse is in trust sec_20_2056_b_-5 provides that if an interest is transferred in trust the surviving_spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire trust if the effect of the trust is to give her substantially that degree of beneficial_enjoyment of the trust property during her life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust in addition the surviving_spouse shall be entitled_for_life to all of plr-142976-13 the income from the entire_interest or a specific_portion of the entire_interest if the spouse is entitled to income as determined by applicable local law that provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and that meets the requirements of sec_1_643_b_-1 sec_1_643_b_-1 of the income_tax regulations provides in part that an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than three percent and no more than five percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust in this case the trustees propose to modify trust pursuant to state statute and state statute which meet the requirements of sec_1_643_b_-1 accordingly we conclude that the conversion of trust to a total return unitrust will not be deemed to be a gift or other_disposition of any interest in trust under sec_2519 will not cause spouse to be deemed to have made a gift to the remainder beneficiaries and will not cause the remainder beneficiaries to be deemed to have made a gift to spouse ruling sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust in this case the trustees will divide marital trust into three separate trusts trust trust and trust we concluded earlier that the termination of trust will not result in a transfer under sec_2519 with respect to any interest in trust or trust accordingly spouse will not be treated as making a deemed gift under sec_2519 with respect to trust or trust accordingly based upon the facts presented and representations made we conclude that the value of spouse’s interest in trust and trust will not be valued at zero under sec_2702 plr-142976-13 ruling sec_2044 provides that the value of the gross_estate shall include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 or sec_2523 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property as stated above the termination of trust will result in spouse making a gift under sec_2519 of the entire fair_market_value of the assets in trust as determined on the date of the disposition less the value of the qualifying_income interest sec_2044 provides that the value of spouse’s gross_estate shall include the value of any property in which spouse had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to spouse’s death therefore the value of the assets previously held in trust will not be includible in spouse’s gross_estate under sec_2044 because of the application of sec_2044 rulings and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a of the code the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different plr-142976-13 homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof see revrul_56_437 1956_2_cb_507 sec_1_643_b_-1 provides that for purposes of determining the meaning of the term income as used in various internal_revenue_code sections relating to the income_taxation of trusts an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year under the regulation a state statute providing that income is a unitrust_amount of no less than three percent and no more than five percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_1_643_b_-1 further provides that a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 a switch to a method not specifically authorized by state statute but valid under state law including a switch via judicial decision or a binding non-judicial settlement may constitute a recognition event to the trust or its beneficiaries for purposes of sec_1001 in this case the trustees will divide marital trust into three new trusts trust trust and trust each new trust will have the same income and remainder beneficiary as marital trust the distribution of trust assets from marital trust into trust trust and trust will be pro_rata on a fractional basis among the new trusts neither the beneficiaries nor their legal entitlements will be changed by the proposed trust partition and asset distribution because the current income and remainder beneficiaries of marital trust will be the income and remainder beneficiaries of the new trusts under the same terms as marital trust consequently the distribution of assets from marital trust to the new trusts with the approval of the state court on a pro_rata basis will not cause the legal entitlements and interests of the beneficiaries of these separate trusts to differ materially from their legal entitlements and interests under marital trust correspondingly the distribution of assets to the new trusts will not cause marital trust to recognize gain_or_loss under sec_1001 after the initial division of marital trust into the new trusts trust is to be converted into a total return unitrust with an annual payment amount of not less than three percent and not more than five percent pursuant to state law and without judicial plr-142976-13 intervention the proposed conversion meets the requirements of sec_1_643_b_-1 accordingly based upon the facts presented and representations made we conclude that the conversion of trust to a total return unitrust will not cause trust to recognize gain_or_loss under sec_1001 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
